COMBS, Justice
(dissenting).
I would affirm the judgment.
It is correctly stated in tihe majority opinion that our right of review in this case is limited by statute to the single question whether the findings of facts support the order of the Commissioner. KRS 337.310. I find substantial proof in this voluminous record to sustain the Commissioner’s order.
The testimony of Beulah DuVall, senior inspector of the Department of Industrial Relations and that of George Burton, former Commissioner of Industrial Relations, constitutes evidence of probative value which in my opinion is sufficient to support the findings of the Wage Board and to sustain the Commissioner’s order. There is other evidence of a substantial nature to the same effect.
This court should not try this case de novo; neither should it act as a wage board and attempt to evaluate evidence and fix wages when the legislative department has delegated and entrusted such task by statute to an administrative agency.
For the reasons stated, I respectfully dissent.